Case 2:15-cv-01366-JRG-RSP Document 637-6 Filed 07/06/21 Page 1 of 13 PageID #:
                                  46512




                   EXHIBIT 6
Case 2:15-cv-01366-JRG-RSP Document 637-6 Filed 07/06/21 Page 2 of 13 PageID #:
                                  46513
Case 2:15-cv-01366-JRG-RSP Document 637-6 Filed 07/06/21 Page 3 of 13 PageID #:
                                  46514
Case 2:15-cv-01366-JRG-RSP Document 637-6 Filed 07/06/21 Page 4 of 13 PageID #:
                                  46515
Case 2:15-cv-01366-JRG-RSP Document 637-6 Filed 07/06/21 Page 5 of 13 PageID #:
                                  46516
Case 2:15-cv-01366-JRG-RSP Document 637-6 Filed 07/06/21 Page 6 of 13 PageID #:
                                  46517
Case 2:15-cv-01366-JRG-RSP Document 637-6 Filed 07/06/21 Page 7 of 13 PageID #:
                                  46518
Case 2:15-cv-01366-JRG-RSP Document 637-6 Filed 07/06/21 Page 8 of 13 PageID #:
                                  46519
Case 2:15-cv-01366-JRG-RSP Document 637-6 Filed 07/06/21 Page 9 of 13 PageID #:
                                  46520
Case 2:15-cv-01366-JRG-RSP Document 637-6 Filed 07/06/21 Page 10 of 13 PageID #:
                                   46521
Case 2:15-cv-01366-JRG-RSP Document 637-6 Filed 07/06/21 Page 11 of 13 PageID #:
                                   46522
Case 2:15-cv-01366-JRG-RSP Document 637-6 Filed 07/06/21 Page 12 of 13 PageID #:
                                   46523
Case 2:15-cv-01366-JRG-RSP Document 637-6 Filed 07/06/21 Page 13 of 13 PageID #:
                                   46524
